Case 6:19-cv-01516-RBD-DCI Document 57 Filed 02/08/21 Page 1 of 3 PageID 804




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

ANTHONY FUSCO; and STEVEN
BRIGMAN,

       Plaintiffs,

v.                                                           Case No. 6:19-cv-1516-RBD-DCI

DOUG CONNOR, INC.; and DOUG
CONNOR,

       Defendants.


       Plaintiff sued Defendants for failure to pay overtime wages under the Fair Labor

Standards Act (“FLSA”) and for breach of contract related to unpaid wages. (See Docs. 1,

18.) The parties moved for approval of their FLSA settlement agreement under Lynn’s

Food Stores, Inc. v. United States ex rel. United States Department of Labor, 679 F.2d 1350, 1355

(11th Cir. 1982). (Doc. 54 (“Motion”); Doc. 54-1 (“Agreement”).) On referral, U.S.

Magistrate Judge Daniel C. Irick recommends granting the Motion and approving the

Agreement, finding it fair and reasonable. (Doc. 55 (“R&R”).)

       The parties do not object to the R&R (Doc. 56), so the Court has examined it only

for clear error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ,

2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006). Finding none, the R&R is adopted in its entirety.

       It is ORDERED AND ADJUDGED:

       1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation
                                                  -1-
Case 6:19-cv-01516-RBD-DCI Document 57 Filed 02/08/21 Page 2 of 3 PageID 805




            (Doc. 55) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The parties’ Second Unopposed for Approval of Settlement (Doc. 54) is

            GRANTED.

      3.    The parties’ Settlement Agreement and Release of Claims (Doc. 54-1) is

            APPROVED.

      4.    This case is DISMISSED WITH PREJUDICE.

      5.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on February 8, 2021.




Copies to:
Counsel of Record



                                           -2-
Case 6:19-cv-01516-RBD-DCI Document 57 Filed 02/08/21 Page 3 of 3 PageID 806




                                       -3-
